COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH 



NO. 2-03-197-CV



PAUL CHOATE AND	APPELLANTS

ANGELA D. CHOATE	



V.



HARRY BRET MYERS AND 	APPELLEES

SITE CONCRETE, INC.



----------

FROM THE 236
TH
 
DISTRICT 
COURT OF TARRANT COUNTY

----------

MEMORANDUM
 
OPINION
(footnote: 1) 
AND JUDGMENT

----------

On October 20, 2003, we notified appellants that the trial court clerk responsible for preparing the record in this appeal had informed the court that  arrangements had not been made to pay for the clerk’s record as required by T
EX.
 R. A
PP.
 P. 35.3(a)(2).  We stated we would dismiss the appeal for want of prosecution unless appellants, within fifteen days, made arrangements to pay for the clerk’s record and provided this court with proof of payment.  No proof of payment has been provided.  Accordingly, we dismiss the appeal.  
See T
EX
. R. A
PP
. P. 37.3(b), 42.3(b).

Appellants shall pay all costs of the 
appeal, for which let execution issue.

PER CURIAM 			

PANEL D:	CAYCE, C.J., LIVINGSTON and DAUPHINOT, JJ.



DELIVERED: December 11, 2003







FOOTNOTES
1:See 
Tex. R. App. P. 47.4
.